Title: To George Washington from Thomas Law, 6 October 1796
From: Law, Thomas
To: Washington, George


                        
                            Dear Sir 
                            Hope Park Thursday 6 October 1796
                            
                        
                        Mrs Stuart having written of her indisposition, Patty & Mr Peters
                            & Eliza & I set off on Wednesday morng for this place
                            with Mr Stuarts two Horses & mine but Mr Stuarts two were so viciously obstinate
                            that we were detained 5 hours in sight of George Town—it is with pleasure that I inform you
                            of Mrs Stuart being much better.
                        Enclosed is a Lre written at Mount Vernon in Augt last, but
                            which I would not send from an apprehension lest I
                            should intrude upon more important business at Philadelphia—the Commrs
                            have now addressed you upon that subject, but with regret I found other parts of their
                            Letter by no means so agreeable.
                        
                        A desire to promote a City to which I have strongly evinced my
                            partiality induced me to join in one public address to
                            you from a thorough conviction of its propriety, & I feel a similar impulse on the
                            present occasion together with many in the City, but am restrained from adopting the
                             same mode of communicating my sentiments,
                             lest an ill will should be excited injurious to the
                                general good & lest it should bear an
                            appearance of litigiousness, on the other hand when
                                I consider the
                            delicacy of my situation, I feel
                            peculiar embarrassment in a private animadversion upon a public
                            Letter—the accompanying jocular Petition being on this subject may be destroyed before or
                            after perusal as you may deem best, it only remains for me to say that after thus
                            conveying my ideas, I shall implicitly rely upon the justice & wisdom of your
                            decisions & forbear to subscribe my name to any general address to you should it be
                            proposed—Mr Moris thinks with me of which I am proud.
                        Eliza & I request that you & Mrs Washington will if possible
                            make it convenient to stay a few days with us on your way to Philadelphia. With sincere
                            esteem & unfeigned regard I remain Yours most faithfully & Obt
                        
                            Thomas Law
                            
                        
                     Enclosure
                                                 c.6 October 1796
                            The humble Petition of the Capitol Sheweth 
                            
                            1st That your Petr under a republican Govt conceived
                                the pleasing & natural expectation that the Presidents House would be a
                                secondary consideration,, but with grief has beheld himself neglected & a
                                preference given to the other.
                            2
                                 That your Petr expected that the Commrs of the City & the
                                public Superintendant of the works & other public Officers would reside near
                                him, with a view to accelerate the works & by forming a Society around him to
                                promote private buildings for Congress, but with indignation he sees them prefer a
                                little Town three Miles off.
                            3rd That your Petr hoped the Commrs
                                would improve some of the Avenues for the convenience of Waggonage, but with surprise he
                                saw them expend the public money in a Causeway & a Bridge out of the city.
                            4 That your Petr has with astonishment heard that the
                                head Commr has built an house out of the City near the little town aforesaid, &
                                of the second Commr having purchase Lots & buildt almost as far off near the little town
                                aforesaid, & is wounded to the soul to have it artfully circulated that the
                                President has bought a Square there for his private Residence, & that he means
                                to remove the University as far from your Petr as possible.
                            
                            5. That your Petitioner with regret hears that the
                                spot destined for an arsenal & for a Citadel because it is near the river
                                & calculated for securely depositing Stores & for easy removal of them
                                is to be done away,, & that a University is proposed to be fixed in its stead as
                                if the Society of Seamen would improve morals, & your Petr verily believes that
                                some Wharf or Whare house in the little town aforesaid or near it will be purchased for
                                an arsenal hereafter at a great expence, because there ought to be one near the
                                President who is Commander in Chief.
                            6. That your Petr is informed that the foreign
                                Embassadors who are offered Lots are not to have the choice of the most healthy
                                & convenient spots but are to be lumped together between the Canal &
                                 the Potomac & your Petr has only to
                                remark that if the South Side of the Canal is as unhealthy as that of
                                the North, last year the sickness was as fatal there as a Yellow fever, the foreign Embassadors will be frequently changed
                                & a prejudicial impression against the health of the City
                                will be made abroad.
                             
                            7. That your Petitioner with sorrow understands that
                                the Spot destined for an Hospital on the Eastern branch where
                                invalids & such persons may be landed witht going thro’ the City, &
                                    which the Doctors approve of for its healthy situation is now to
                                be done away, from a false œconomy to save 25£ ⅌ Acre which is to be paid for it by
                                the Commrs & to increase the number of private buildings 
                                 Lots, now your Petr has to observe that the Lots are already too numerous
                                & that by encreasing them they will be more depreciated, & that Ground
                                which now costs the Commrs 25£ ⅌ Acre is worth about 500 & cannot soon be
                                bought for 1000, if the City prospers & that by doing away appropriations public confidence is shaken.
                             
                            Lastly your Petr sees two Commrs residing at a distance & the third
                                not fixed, & from the above mentd  meditated changes is led to fear that the
                                design is to push on the part of the City three Miles off from Men
                                near the little town, & to have him deserted—The Prest not long ago ordered the
                                Commrs into the City & immediately property rose in value, & Your
                                Petitioner got a start but your Petr now is told that the Commrs have parried that
                                judicious Order & your Petr is apprehensive that they mean to give him a side
                                blow by doing away the appropriation to the East-ward,, & by removing the
                                University, & the Embassadors to the Westward—the money Chest
                                has been once emptied witht your Petrs foundation
                                being finished & the general expectation is that
                                the funds will fall short before your Petr is finished—the Prests
                                House is further advanced than your Petr & the Head Commrs proposes finishing a
                                Room or two & removing the Office there openly avoids
                                a partiality to the end of the City near the little Town in short the public mind is
                                impressd with a consciousness of the predominating bias
                                & everyone is deterred from building near your Petitioner lest the report once
                                    industriously circulated should be realised by Congress meeting in the Presidents House—Your Petitioner acknowledges with
                                gratitude that he has received peculiar attention this Year, & he does not doubt
                                of having plenty of Houses about him, if Embassadors are allowed to build where they may
                                chuse, & if the Commissioners are obliged to live in some centrical
                                Situation—Your Petitioner would scorn to request any improper partiality, but humbly
                                suggests that the prosperity of all & the existence (he may say) of the City
                                depends upon his being ready for the reception of Congress, & that all doubts
                                & suspicions of the reverse whether well or ill founded should be done away,
                                & every future Cause of avoided, which can only be by the
                                Commrs residing in the City.
                            
                        
                        
                    